DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 3/11/2022. Claims 1-3, 5-9 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 788 (US 20180183788 A1) in view of Sposato (US 20130111554 A1) in view of previous_toolbox_user ("Is It Ever Okay to Share Login Credentials?", published 10/22/2015).

Regarding claim 1, Kim discloses: a display apparatus (0067: application to various display devices in an Internet of Things (IoT) environment including TV, electronic frame, large format display) comprising:
one or more processors programmed to perform operations (fig.2, 0071, 0073-74, 0081), the operations comprising:
establishing a communication connection with a first electronic apparatus (fig.13, 0213 gives overview of authentication process, in particular, S1315-1325, 0216: establishing a communication with owner device 300);
executing an inquiry for a communication connection with a second electronic apparatus to the first electronic apparatus when receiving a request related to communication from the second electronic apparatus (fig.13:S1315-1325, 0213: an inquiry requesting access from second guest device 200 is executed for the second guest device 200 to the first owner device 300 when a request from the second guest device is received, see S1300-1310, 0214-215) in a state in which the communication connection with the first electronic apparatus is established (fig.13:S1315-1325: the inquiry is executed during a communication exchange with the first owner device); and
establishing the communication connection with the second electronic apparatus without requiring a valid password from the second electronic apparatus upon receiving from the second apparatus a second request for a communication connection (figs.12, 13:S1330-1360 describe a subsequent establishing of a communication session (e.g., receiving control commands and outputting results, see 0205-206) that is based on receiving and matching of authentication information (0205), i.e., information that describes each device, expiration time (0014-15); the authentication information not including a password) when a response from the first electronic apparatus to the inquiry indicates permission for the communication connection with the second electronic apparatus (fig.13:S1330-1360: in response to authorization, a communication connection is established with the second guest unit to provide authorization and perform commands).
Kim does not disclose: (1) wherein the establishing a communication connection with a first electronic apparatus occurs when receiving valid authentication information from the first electronic apparatus;
(2) wherein when the response state indicates prohibition for the communication connection with the second electronic apparatus, the one or more processors are programmed to establish the communication connection with the second electronic apparatus when receiving the valid authentication information from the second electronic apparatus.
Sposato discloses: (2) wherein when the response state indicates prohibition for the communication connection with the second electronic apparatus, the one or more processors are programmed to establish the communication connection with the second electronic apparatus when receiving a valid authentication information from the second electronic apparatus (0031, 0022, 0042: refusal of access communication, with option to put or not put on blacklist barring future connections, hence, Sposato contemplates not barring future connections requests such as submitted via fig.2; fig.2, 0037-39 shows two ways of establishing a communication connection with the network upon initiating a connection request, via either entering a password 204 or requesting access via an administrator; hence, 0031 contemplates future requests via a valid password entry).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the apparatus of Kim by incorporating the non-blacklisting future entry technique of Sposato. Both concern the art of selectively enabling access to networks via administrator messaging, and the incorporation would have improved the convenience of apparatus by, according to Sposato, allowing access to the network when a password is known (or becomes known) (0038), improve security via a traditional password technique (0002).
Kim modified by Sposato does not disclose: (1) wherein the establishing a communication connection with a first electronic apparatus occurs when receiving valid authentication information from the first electronic apparatus; (3) wherein the valid authentication is the valid authentication information.


    PNG
    media_image1.png
    604
    538
    media_image1.png
    Greyscale

previous_toolbox_user p.4

However, previous_toolbox_user discloses: : (1) wherein the establishing a communication connection with a first electronic apparatus occurs when receiving valid authentication information from the first electronic apparatus (p.4: primary management account (FTP manager, executive, etc.), logging in via access credentials); wherein the valid authentication is the valid authentication information (p.4 case 3: executive or primary account sharing authentication information with a secondary assistant account). Hence, combined with Sposato, this yields a scenario wherein a non-blacklisted account who was denied access credentials, e.g., could still log in using the primary account.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the apparatus of Kim modified by Sposato by incorporating the access technique as disclosed by previous_toolbox_user. Both concern the art of multi-user authentication, and the incorporation would have improved the convenience of apparatus by, according to previous_toolbox_user, using a more efficient solution that “makes sense” and that results in minimal security risk (p.4).

Regarding claim 2, Kim modified by Sposato modified by previous_toolbox_user discloses the apparatus of claim 1, as described above. Kim further discloses: wherein the request related to the communication is a searching request for searching for a candidate to be communicatively connected with the second electronic apparatus (0151-154, fig.11A, 0188-189: search for nearby devices by the guest terminal and user selection for a candidate device from a searched list as part of the search, such as via Zigbee, Bluetooth, NFC, etc. (0181), hence, the request constitutes a search request for searching for connection candidates).

Regarding claim 3, Kim modified by Sposato modified by previous_toolbox_user discloses the apparatus of claim 1, as described above. Kim further discloses: wherein the request related to the communication is a connection request for requesting the communication connection with the second electronic apparatus (0151-154, fig.11A, 0188-189: both the discovery phase of establishing communication with nearby devices via local discovery algorithms (ZigBee, Bluetooth, NFC, see 0181), and the user request of selecting devices to connect to (fig.11B, 0154) constitute request for communications with the second electronic device (e.g., TV, etc.)).

Regarding claim 5, Kim modified by Sposato modified by previous_toolbox_user discloses the apparatus of claim 1, as described above. Kim further discloses: wherein the one or more processors are programmed to cause the first electronic apparatus to display the inquiry (fig.11F-G, 0191-193) and
after the first electronic apparatus receives an input of a reply to the inquiry from a user, the one or more processors are programmed to receive the reply as the response from the first electronic apparatus (fig.13:S1320-1340).

Regarding claim 6, Kim discloses: a display apparatus (0067: application to various display devices in an Internet of Things (IoT) environment including TV, electronic frame, large format display) comprising:
one or more processors programmed to perform operations (fig.2, 0071, 0073-74, 0081), the operations comprising:
establishing a communication connection with a first electronic apparatus (fig.13, 0213 gives overview of authentication process, in particular, S1315-1325, 0216: establishing a communication with owner device 300); and
establishing a communication connection with a second electronic apparatus when receiving a subsequent connection request related to communication from the second electronic apparatus (fig.13:S1330-1360: in response to authorization, a communication connection is established with the second guest unit to provide authorization and perform commands when receiving request S1300-1310) without receiving a valid password from the second electronic apparatus (figs.12, 13:S1330-1360 describe a subsequent establishing of a communication session (e.g., receiving control commands and outputting results, see 0205-206) that is based on receiving and matching of authentication information (0205), i.e., information that describes each device, expiration time (0014-15); the authentication information not including a password) in a first state in which the communication connection with the first electronic apparatus is established (fig.13:S1315-1325: communication is established with the authenticated first apparatus for seeking authorization) and when the second electronic apparatus is indicated in permission apparatus information indicating an electronic apparatus for which a communication connection with the display apparatus is permitted (fig.13:S1330, 0219: storing permission information for the apparatus indicating the second apparatus, hence,  the permission information indicating that control communication from the electronic apparatus (second apparatus) is permitted) in the first state (fig.13:S13330, 0219: as the permission authentication may be time-independent, e.g., does not contain an expiration time (such as disclosed in 0102), the authentication information, the permission apparatus information indicates permission in the first state).
Kim does not disclose: (1) wherein the establishing a communication connection with a first electronic apparatus occurs when receiving valid authentication information from the first electronic apparatus;
(2) wherein when the response state indicates prohibition for the communication connection with the second electronic apparatus, the one or more processors are programmed to establish the communication connection with the second electronic apparatus when receiving the valid authentication information from the second electronic apparatus.
Sposato discloses: (2) wherein when the response state indicates prohibition for the communication connection with the second electronic apparatus, the one or more processors are programmed to establish the communication connection with the second electronic apparatus when receiving a valid authentication information from the second electronic apparatus (0031, 0022, 0042: refusal of access communication, with option to put or not put on blacklist barring future connections, hence, Sposato contemplates not barring future connections requests such as submitted via fig.2; fig.2, 0037-39 shows two ways of establishing a communication connection with the network upon initiating a connection request, via either entering a password 204 or requesting access via an administrator; hence, 0031 contemplates future requests via a valid password entry).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the apparatus of Kim by incorporating the non-blacklisting future entry technique of Sposato. Both concern the art of selectively enabling access to networks via administrator messaging, and the incorporation would have improved the convenience of apparatus by, according to Sposato, allowing access to the network when a password is known (or becomes known) (0038), improve security via a traditional password technique (0002).
Kim modified by Sposato does not disclose: (1) wherein the establishing a communication connection with a first electronic apparatus occurs when receiving valid authentication information from the first electronic apparatus; (3) wherein the valid authentication is the valid authentication information.
However, previous_toolbox_user discloses: : (1) wherein the establishing a communication connection with a first electronic apparatus occurs when receiving valid authentication information from the first electronic apparatus (p.4: primary management account (FTP manager, executive, etc.), logging in via access credentials); wherein the valid authentication is the valid authentication information (p.4 case 3: executive or primary account sharing authentication information with a secondary assistant account). Hence, combined with Sposato, this yields a scenario wherein a non-blacklisted account who was denied access credentials, e.g., could still log in using the primary account.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the apparatus of Kim modified by Sposato by incorporating the access technique as disclosed by previous_toolbox_user. Both concern the art of multi-user authentication, and the incorporation would have improved the convenience of apparatus by, according to previous_toolbox_user, using a more efficient solution that “makes sense” and that results in minimal security risk (p.4).

Regarding claim 7, Kim discloses: a display system (fig.1 gives overview of system including display apparatus 100, guest 200, and owner 300) comprising:
a display apparatus (fig.1:100; 0067: application to various display devices in an Internet of Things (IoT) environment including TV, electronic frame, large format display);
a first electronic apparatus (fig.1:300, 0053-58); and
a second electronic apparatus (fig.1:200, 0053-58), wherein
the first electronic apparatus transmits a response to an inquiry for a communication connection with the second electronic apparatus (fig.13:1320-1325, 0217),
the second electronic apparatus transmits a request related to communication (fig.13:1300-1310, 0214-215), and
the display apparatus includes one or more processors programmed to perform operations (fig.2, 0071, 0073-74, 0081), the operations comprising:
establishing a communication connection with the first electronic apparatus (fig.13:S1315-1325, 0216-217: establishing of communication connection with first apparatus),
executing the inquiry to the first electronic apparatus when receiving a first request related to the communication from the second electronic apparatus (fig.13:S1315-1325, 0213: an inquiry requesting access from second guest device 200 is executed for the second guest device 200 to the first owner device 300 when a request from the second guest device is received, see S1300-1310, 0214-215) in a state in which the communication connection with the first electronic apparatus is established (fig.13:S1315-1325: the inquiry is executed during a communication exchange with the first owner device), and
establishing the communication connection with the second electronic apparatus without requiring a valid password from the second electronic apparatus upon receiving from the second electronic apparatus a second request for a communication connection (figs.12, 13:S1330-1360 describe a subsequent establishing of a communication session (e.g., receiving control commands and outputting results, see 0205-206) that is based on receiving and matching of authentication information (0205), i.e., information that describes each device, expiration time (0014-15); the authentication information not including a password) when a response to the inquiry indicates permission for the communication connection with the second electronic apparatus (fig.13:S1330-1360: in response to authorization, a communication connection is established with the second guest unit to provide authorization and perform commands).
	Kim does not disclose: wherein the first apparatus transmits valid authentication information; wherein the first connection unit establishes a communication connection with the first electronic device when receiving the valid authentication information from the first electronic apparatus;
(2) wherein when the response state indicates prohibition for the communication connection with the second electronic apparatus, the one or more processors are programmed to establish the communication connection with the second electronic apparatus when receiving the valid authentication information from the second electronic apparatus.
Sposato discloses: (2) wherein when the response state indicates prohibition for the communication connection with the second electronic apparatus, the one or more processors are programmed to establish the communication connection with the second electronic apparatus when receiving valid authentication information from the second electronic apparatus (0031, 0022, 0042: refusal of access communication, with option to put or not put on blacklist barring future connections, hence, Sposato contemplates not barring future connections requests such as submitted via fig.2; fig.2, 0037-39 shows two ways of establishing a communication connection with the network upon initiating a connection request, via either entering a password 204 or requesting access via an administrator; hence, 0031 contemplates future requests via a valid password entry).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the apparatus of Kim by incorporating the non-blacklisting future entry technique of Sposato. Both concern the art of selectively enabling access to networks via administrator messaging, and the incorporation would have improved the convenience of apparatus by, according to Sposato, allowing access to the network when a password is known (or becomes known) (0038), improve security via a traditional password technique (0002).
Kim modified by Sposato does not disclose: (1) wherein the establishing a communication connection with a first electronic apparatus occurs when receiving valid authentication information from the first electronic apparatus.
However, previous_toolbox_user discloses: : (1) wherein the establishing a communication connection with a first electronic apparatus occurs when receiving valid authentication information from the first electronic apparatus (p.4: primary management account (FTP manager, executive, etc.), logging in via access credentials).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the apparatus of Kim modified by Sposato by incorporating the access technique as disclosed by previous_toolbox_user. Both concern the art of multi-user authentication, and the incorporation would have improved the convenience of apparatus by, according to previous_toolbox_user, using a more efficient solution that “makes sense” and that results in minimal security risk (p.4).

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 788 (US 20180183788 A1) in view of Sposato (US 20130111554 A1) in view of previous_toolbox_user ("Is It Ever Okay to Share Login Credentials?", published 10/22/2015), as applied in claim 7 above, in view of Mukhin (US 20170142124 A1).

Regarding claim 8, Kim modified by Sposato modified by previous_toolbox_user discloses the apparatus of claim 7, as described above. Kim modified by Sposato modified by previous_toolbox_user does further disclose: wherein the first electronic apparatus
transmits a permission reply indicating permission for the communication connection with the second electronic apparatus as the response ((fig.13:S1315-1325 as described above).
Kim does not disclose: wherein the first electronic apparatus includes a memory which holds permission apparatus information indicating an electronic apparatus for which a communication connection with the display apparatus is permitted; wherein the permission transmission indicating permission occurs when the second electronic apparatus is indicated in the permission apparatus information at the time of receiving the inquiry.
Mukhin discloses: wherein the first electronic apparatus
includes memory which holds permission apparatus information indicating an electronic apparatus for which a communication connection with the display apparatus is permitted (figs.3-4 show an owner device containing authorizations for guests allowed to access network devices, see 0033-34, 0038-39 describing storage of guest and guest permissions in memory of an owner device; see 0035, fig.3:310 for device hardware configuration, fig.8:840, 0065 describing implementation in the system) and
wherein permission is granted when the second electronic apparatus is indicated in the permission apparatus information at the time of receiving the inquiry (0033-34, 0038-39, fig.8:840, 0065).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the apparatus of Kim by incorporating the guest registry of Mukhin. Both concern the art of selectively enabling access to network devices from an owner to a guest, and the incorporation would have improved the convenience of apparatus by, according to Mukhin, allowing editing of guest permissions (0034), such as via interface of figs.5-6, integrating social network features and allowing registry and granting permission to potential guests (0038-39).

Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 788 (US 20180183788 A1) in view of Epstein (US 20180069879 A1) in view of Sposato (US 20130111554 A1).

Regarding claim 9, Kim discloses: a control method of a display apparatus (0067: application to various display devices in an Internet of Things (IoT) environment including TV, electronic frame, large format display), the method comprising:
establishing a communication connection with a first electronic apparatus (fig.13, 0213 gives overview of authentication process, in particular, S1315-1325, 0216: establishing a communication with owner device 300) when receiving valid authentication information from the first electronic apparatus;
executing an inquiry for a communication connection with a second electronic apparatus to the first electronic apparatus when receiving a request related to communication from the second electronic apparatus (fig.13:S1315-1325, 0213: an inquiry requesting access from second guest device 200 is executed for the second guest device 200 to the first owner device 300 when a request from the second guest device is received, see S1300-1310, 0214-215) in a state in which the communication connection with the first electronic apparatus is established (fig.13:S1315-1325: the inquiry is executed during a communication exchange with the first owner device); and
establishing the communication connection with the second electronic apparatus without requiring a valid password from the second electronic apparatus upon receiving from the second electronic apparatus a second request for a communication connection (figs.12, 13:S1330-1360 describe a subsequent establishing of a communication session (e.g., receiving control commands and outputting results, see 0205-206) that is based on receiving and matching of authentication information (0205), i.e., information that describes each device, expiration time (0014-15); the authentication information not including a password) when a response to the inquiry indicates permission for the communication connection with the second electronic apparatus (fig.13:S1330-1360: in response to authorization, a communication connection is established with the second guest unit to provide authorization and perform commands).
Kim does not disclose: wherein the establishing a communication connection with a first electronic apparatus occurs (1) when receiving valid authentication information from the first electronic apparatus; (2) wherein when the response state indicates prohibition for the communication connection with the second electronic apparatus, the one or more processors are programmed to establish the communication connection with the second electronic apparatus when receiving the valid authentication information from the second electronic apparatus.
However, the establishing of a secure communication based on authentication information is well known in the art. In particular, Epstein discloses: wherein the establishing a communication connection with a first electronic apparatus occurs when receiving valid authentication information from the first electronic apparatus (fig.1, 0067-73 discloses the need, in a network device control or home automation context, to acquire authentication of administrator devices in the case of confirmation or authorization request (0069), the authentication occurring when authentication information is received from the first device (0072-73)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the apparatus of Kim by incorporating the administrator authentication technique of Epstein. Both concern the art of control of network devices based on administrator authorization, and the incorporation would have improved the security of apparatus by, according to Epstein, preventing breaches in security of the network system in case an intruder gains access to an administrator device (0067).
Kim modified by Epstein does not disclose (2) above. Sposato discloses: (2) wherein when the response state indicates prohibition for the communication connection with the second electronic apparatus, the one or more processors are programmed to establish the communication connection with the second electronic apparatus when receiving a valid authentication information from the second electronic apparatus (0031, 0022, 0042: refusal of access communication, with option to put or not put on blacklist barring future connections, hence, Sposato contemplates not barring future connections requests such as submitted via fig.2; fig.2, 0037-39 shows two ways of establishing a communication connection with the network upon initiating a connection request, via either entering a password 204 or requesting access via an administrator; hence, 0031 contemplates future requests via a valid password entry).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the apparatus of Kim modified by Epstein by incorporating the non-blacklisting future entry technique of Sposato. Both concern the art of selectively enabling access to networks via administrator messaging, and the incorporation would have improved the convenience of apparatus by, according to Sposato, allowing access to the network when a password is known (or becomes known) (0038), improve security via a traditional password technique (0002).

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks dated 3/11/2022, the following arguments were made:
1. Regarding claim 1, Sposato relies on a different protocol without first being in a state of prohibition, as the Sposato protocol calls for the second user to first enter a password or if unknown request access via an administrator (fig.2, 0037-39). The protocol of Sposato assumes that a user would have in the first instance used a password if known. If not know, entry authorization is sought, and methods ends if it is not given (fig.4, 0051).
	Examiner respectfully disagrees. As described in the rejection, Sposato contemplates maintaining a blacklist for future access attempts. Hence, Sposato contemplates multiple attempts to access, such as via the interface of fig.2. By choosing not to blacklist the device, Sposato contemplates that a rejection state is entered where the device is not prevented from trying, in the future, to authenticate (see 0022). Hence, a future attempt, such as via a password, would allow access and the establishing of communications as described by Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daniel-Wayman (US 10229548 B2) discloses a technique wherein the owner device transmits authentication information to the guest device, hence sharing authentication information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143